 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   EDGARDO ENRIQUE             )            No. CV 19-5235 (FFM)
     MARTINEZ,                   )
12                               )            ORDER TO SHOW CAUSE WHY THE
                   Petitioner,   )            PETITION SHOULD NOT BE
13                               )            DISMISSED AS UNTIMELY
         v.                      )
14                               )
     CHRISTIAN PFEIFFER, Warden, )
15                               )
                                 )
16                 Respondent. )
17
               On April 15, 2019, petitioner Edgardo Enrique Martinez (“Petitioner”), a
18
     California prisoner, constructively1 filed a Petition for Writ of Habeas Corpus by
19
     a Person in State Custody (the “Petition”), pursuant to 28 U.S.C. § 2254.
20
     (Docket No. 1.) The Petition appears to challenge two sentencing enhancements
21
     imposed following Petitioner’s 2009 convictions in the Superior Court of Los
22
     Angeles County.
23
     ///
24
25         1
             A pro se petitioner’s relevant filings may be construed as filed on the date
26   they were submitted to prison authorities for mailing, under the prison “mailbox
     rule” of Houston v. Lack, 487 U.S. 266 (1988). Petitioner submitted the Petition
27
     to prison authorities on April 15, 2019. The Petition is therefore deemed filed on
28   that date.
 1   1.    LIMITATIONS PERIOD FOR FEDERAL HABEAS PETITIONS
 2         The present proceedings were initiated after the April 24, 1996, effective
 3   date of the Antiterrorism and Effective Death Penalty Act (“AEDPA”), ub. L.
 4   No. 104–132, 110 Stat. 1214 (1996). Accordingly, AEDPA’s timeliness
 5   provisions apply, including a one-year limitations period which is subject to both
 6   statutory and equitable tolling. See 28 U.S.C. § 2244(d)(1). The Petition does
 7   not contain sufficient information for the Court to determine precisely when
 8   Petitioner’s convictions became final. However, because the Petition was not
 9   filed until April 15, 2019, it appears to be untimely, absent statutory or equitable
10   tolling. See 28 U.S.C. § 2244(d)(1); Bell v. Barnes, 2013 WL 5548621, at *4
11   (C.D. Cal. Oct. 4, 2013) (citations omitted) (finding that petition filed one day
12   late is untimely).
13   2.    STATUTORY TOLLING
14         Title 28 U.S.C. § 2244(d)(2) provides that “[t]he time during which a
15   properly filed application for state post-conviction or other collateral review with
16   respect to the pertinent judgment or claim is pending shall not be counted toward
17   any period of limitation under this subsection.”
18         The Petition does not state whether Petitioner filed any state habeas
19   petitions with respect to the convictions at issue. Therefore, Petitioner has not
20   shown that he is entitled to statutory tolling.
21   3.    EQUITABLE TOLLING
22         The AEDPA limitations period also may be subject to equitable tolling, if
23   the petitioner shows that extraordinary circumstances beyond the petitioner’s
24   control made timely filing of a federal habeas petition impossible and the
25   petitioner has acted diligently in pursuing his rights. Holland v. Florida, 560
26   U.S. 631, 649 (2010). The petitioner bears the burden of showing that equitable
27   tolling is appropriate. Miranda v. Castro, 292 F.3d 1063, 1065 (9th Cir. 2002).
28

                                               2
 1          Here, Petitioner has demonstrated neither that any extraordinary
 2   circumstances prevented him from filing a timely petition nor that he diligently
 3   pursued his right to file. Accordingly, Petitioner has not shown that he is
 4   entitled to equitable tolling.
 5   4.    ORDER TO SHOW CAUSE
 6         Under the allegations and facts of the Petition, Petitioner has not
 7   demonstrated that he is entitled to a later start date of the limitations period.
 8   Therefore, and because the Petition does not demonstrate any basis for statutory
 9   or equitable tolling, or for setting aside the one-year limitation, the Court orders
10   Petitioner to show cause in writing within thirty (30) days of the date of this
11   order why the Petition should not be dismissed as time-barred. If Petitioner fails
12   to provide a timely response to this order, the Court will recommend that the
13   Petition be dismissed, with prejudice, as time-barred.
14
15         IT IS SO ORDERED.
16
     DATE: July 12, 2019
17                                                        /S/FREDERICK F. MUMM
                                                           FREDERICK F. MUMM
18                                                       United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28
                                                3
